Citation Nr: 1707107	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-45 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to service connection for a dental condition or mouth injury with pain and bleeding.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to May 1956. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and June 2010, and rating decisions by the San Juan, Puerto Rico, and Hartford, Connecticut, Regional Offices (ROs) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a dental condition or mouth injury with pain and bleeding.

In July 2012, the Board raised the issue of entitlement to TDIU as part of the pending appeals, and remanded the matter with the intertwined service connection claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014, the Board indicated that there was some confusion regarding whether the teeth identified by the examining VA dentist in December 2013 were the same teeth that underwent treatment during service.  In that regard, the Board noted that on VA examination in July 2013, the Veteran reported having been struck in the mouth with a rifle butt during service.  The examiner concluded that the Veteran had loss of teeth that was due to trauma, based on the Veteran's report.  He specified that teeth numbers 1, 9, 14, 15, 16, 17, and 32 had been affected.  He also indicated that there was advanced alveolar bone loss.  He concluded that the Veteran lost tooth number 9 as the result of the traumatic blow to the face during service.  The Veteran's records were reviewed by a VA provider in December 2013.  The examiner indicated that the Veteran had experienced trauma to the face during service, to include to tooth number 9.  He noted that the Veteran received dental trauma to teeth 8 and 9 in service and had a fixed bridge from tooth 7 to tooth 10, replacing teeth 8 and 9.  The examiner concluded that the loss of tooth 9 was at least as likely as not caused by the blow to his face in service.  

Available service treatment records indicate that on dental survey in July 1954, tooth number left 1 was noted to be carious.  In December 1954 and May 1955, that same tooth was noted to be missing.  An additional record indicates that various caries were repaired from June to August 1955, and that crown preparation was performed on tooth number right 1 and left 2.  In September 1955, an impression was taken of those teeth.  A bridge impression was taken in September 1955, and identifies tooth number left 1.  On separation examination in May 1956, teeth numbers 8 through 11 are identified as replaced by a fixed bridge.  The bridge was noted to be serviceable.  

A May 1959 communication from VA to the Veteran indicates that teeth 2, 18, 19, 20, 30, 31 had been service-connected.

In the April 2014 remand, the Board directed that the claims file be returned to the previous VA examiner for review and an addendum opinion regarding which teeth might have been affected by trauma during service.  Unfortunately, the examiner appears to have provided an opinion without the benefit of review of the claims file or other records, having noted on his report that no records were reviewed.  Therefore, the Board again remanded to have the examiner review the claims file prior to offering an additional opinion on this matter.  
In a September 2014 examination, the same examiner stated again that teeth numbers 8, 9, and 10 were at least as likely as not to have been affected by the rifle trauma.  

The Board again remanded the claim in November 2015 to have the examiner review the record, including the service dental records, and reconcile his findings with the service treatment records showing missing tooth number left 1 as of December 1954, and subsequent treatment of that tooth and the surrounding teeth, and whether there was a finding of trauma to those teeth.

Upon review of the claims file in December 2015, the same examiner who had rendered the opinions in December 2013 and September 2014 noted that he had reviewed the claims file and found the following dental treatments were noted in the dental service record:  In July 1954 tooth number 9 (left 1) was observed to have deep caries and was deemed unrestorable; in December 1954 tooth number 9 (left 1) was extracted due to caries; and in September 1955 a fixed bridge was placed on teeth numbers 8-10 (right 1 - left 2) was inserted to replace tooth number 9 (left 1).  Overall, the examiner opined that after examining the dental records he could not find any evidence supporting a  finding of trauma to any teeth.  Given the various inconsistent opinions regarding whether the Veteran's claimed dental condition was caused by trauma in service, the Board finds that another VA examination by a different examiner would be helpful in ascertaining the nature and etiology of the Veteran's dental condition. 

Finally, further development and adjudication of the Veteran's claim of entitlement to service connection for a dental disorder may provide evidence in support of his claim of entitlement to a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a dental examination with an appropriate examiner in order to evaluate the current nature and etiology of his claimed jaw/dental disorder.  The AOJ should schedule the examination with a different examiner than the individual who conducted the December 2013 and September 2014 VA examinations.  Access to the electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner is asked to state the current diagnosis for any dental condition found that is not already subject to service connection (i.e. teeth 2, 18, 19, 20, 30, 31), to include whether the Veteran has any loss of tooth due to loss of maxilla or mandible bone due to trauma or disease such as osteomyelitis, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease. 

For any tooth loss or dental condition found, the examiner should state whether such is at least as likely as not (50 percent probability or greater) due to any trauma or disease during military service, to include the claimed trauma when he was hit in the mouth with a rifle.

The examiner should review the Veteran's in-service dental records, including the July 1954 examination noting unrestorable caries.  The examiner should specially comment on:

(i) Whether trauma to tooth number 9 during service is demonstrated; and 

(ii) Specifying which other teeth if any are shown to have been involved in trauma, based on the documentation of bridgework and tooth removal in service.

All opinions must be accompanied by a clear rationale. 
If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims.  If the decision with respect to any of the claims remains adverse to the Veteran, he and his attorney should be furnished a Supplemental Statement of the Case, and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




